Citation Nr: 1718600	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  16-50 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than February 7, 2008 for the grant of service connection for flexion deformity of the index, middle, ring and little fingers, status post amputation, right (major) extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran had active duty service in the U.S. Army from September 1963 to December 1964.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a February 2016 rating decision issued by the Department of Veterans Affairs (VA) Appeals Management Center.  The Regional Office (RO) in San Diego, California certified the appeal to the Board.

In December 2016, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

In February 2017, the Board remanded the appeal for further development.  It is once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In February 2017, the Board found that statements made by the Veteran and his representative at the December 2016 hearing raised separate claims of clear and unmistakable error in April 1965, November 1974, November 1988, and August 1989 rating decisions denying, or denying reopening, entitlement to service connection for a right hand condition.  The specific contention was that these decisions erroneously found that the Veteran had a preexisting hand condition and, as a result, the RO denied service connection because it found that although there had been an in-service right hand injury, it did not represent aggravation of that disability.  The Veteran claimed that while he did suffer a right wrist injury prior to entering service, it was separate and distinct from the right hand injury he suffered in service and, accordingly, there was actually no evidence of any relevant preexisting right hand condition.

In the prior remand, the Board found that the claims of clear and unmistakable error were intertwined with the claim for an earlier effective date for fingers of the right extremity on appeal.  Accordingly, since the RO had not addressed the claims of clear and unmistakable error in the first instance, the appeal was remanded pending RO adjudication of those claims.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc) ("[W]hen attacking a prior RO decision, each [clear and unmistakable error theory] must be presented to and adjudicated by the RO in the first instance, and, if not, the Board lacks jurisdiction over the merits of the matter.").

The Board directed the AOJ to adjudicate the Veteran's allegation of clear and unmistakable error in the April 1965, November 1974, November 1988, and August 1989 rating decisions that denied, or denied reopening, service connection for a right hand condition based on the theory that the RO erroneously found that the Veteran had a preexisting right hand condition.  Those issues were to be returned to the Board only if the Veteran perfected an appeal by submitting a timely substantive appeal after a notice of disagreement and statement of the case.  Then, if the appeal for an earlier effective date for fingers of the right extremity remained denied, a supplemental statement of the case was to be issued and the appeal was to be returned to the Board.

In February 2017, the AOJ issued a supplemental statement of the case addressing only the appeal for an earlier effective date for fingers of the right extremity.  
While the reasons and bases section included some discussion as to whether there had been a "clear and unmistakable error" in "previous Rating Decisions," the supplemental statement of the case informed the Veteran that it was "not a decision on any new issues" and that "a response at this time is option and is not required to continue you appeal."  See also 38 C.F.R. § 19.31 (2016) (providing that "in no case will a Supplemental Statement of the Case be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in the Statement of the Case, or to respond to a notice of disagreement on newly appealed issues that were not addressed in the Statement of the Case").  Accordingly, no notice of disagreement or substantive appeal has been submitted in connection with the clear and unmistakable error claims, nor has the Veteran been advised that such is required.  Stegall v. West, 11 Vet. App. 268 (1998).  As a result, it is not clear to the Board which issue or issues remain on appeal.

As noted in the prior Board remand, while the clear and unmistakable error claims are intertwined with the appeal for an earlier effective date, they are nonetheless distinct issues.  As such, on remand, the AOJ should issue a rating decision adjudicating the allegation of clear and unmistakable error in the April 1965, November 1974, November 1988, and August 1989 rating decisions that denied, or denied reopening, service connection for a right hand condition.  Then, only if the Veteran perfects an appeal by submitting a timely substantive appeal after a notice of disagreement and statement of the case should those issues be recertified to the Board.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Issue a rating decision adjudicating the Veteran's allegation of clear and unmistakable error in the April 1965, November 1974, November 1988, and August 1989 rating decisions that denied, or denied reopening, service connection for a right hand condition.  The AOJ should note that the allegation is based on the assertion that the RO erroneously found that the Veteran had a preexisting right hand condition.

These issues should not be certified to the Board unless the Veteran perfects an appeal by submitting a timely substantive appeal after a notice of disagreement and statement of the case.

2.  If the issue of entitlement to an effective date earlier than February 7, 2008 for the grant of service connection for flexion deformity of the index, middle, ring and little fingers, status post amputation, right (major) extremity remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




